DUNN, J.
Appellant was informed against by the prosecuting attorney of Bannock county for the larceny of a steer. He was tried, convicted and sentenced to the penitentiary. He moved for a new trial, which was denied, and he has appealed from the judgment and also from the order denying a new trial.
Among the errors assigned are certain instructions alleged to be erroneous, the insufficiency of the evidence to justify the verdict, and the denial of the motion for a new trial. The order denying a new trial is not before us, for the reason that appellant’s exception to said order, if one was taken, has not been preserved and settled in a bill of exceptions as required by C. S., secs. 9008 and 9010. (State v. Subisaretta, 33 Ida. 473, 195 Pac. 625, and a long line of other decisions of this court.)
An examination of the record shows that the objection to the insufficiency of the evidence to sustain the verdict is not well taken.
Among the instructions given by the trial judge was C. S., sec. 1948. This section has been held by this court to be unconstitutional. (State v. Grimmett, 33 Ida. 203, 193 Pac. 380.) The trial court in other instructions did not cure the *195error of giving this section as an instruction and for this reason the judgment must be reversed. It is so ordered.
Rice, C. J., and McCarthy and Lee, JJ., concur.